        Case 1:18-mj-00171-ML Document 9-1 Filed 01/10/19 Page 1 of 11



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION
                                                                                    2OIBMARR PM J:35

 IN THE MATTER OF THE SEARCH OF

 INFORMATION AND RECORDS

 ASSOCIATED WITH MICROSOFT
                                                              CaseNo. (     :(rj_.(-1I
 SEARCHES FOR VARIOUS SEARCH
                                                              Filed Under Seal
 TERMS THAT ARE STORED AT

 PREMISES CONTROLLED BY

 MICROSOFT




                                              AFFIDAVIT

       I, Scott Kibbey being first duly sworn, hereby depose and state as follows:

                         INTRODUCTION AND AGENT BACKGROUND

       I    make this affidavit in support of an application for a search warrant for information

associated with certain search terms entered into Bing search or Bing Maps that is stored at

premises owned, maintained, controlled, or operated by Microsoft, a networking and remote

computing service provider headquartered at One Microsoft Way, Redmond, WA 98052-6399.

The information to be searched is described in the following paragraphs and in Attachment A.

This affidavit is made in support of an application for a search warrant under 18 U.S.C.    §


2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) and Rule 41 of the Federal Rules of Criminal Procedure

to require Microsoft to disclose to the government copies of the information (including the content

of communications) further described in Section I of Attachment B. Upon receipt of the




AFFIDAVIT                                                                                           Page   1
        Case 1:18-mj-00171-ML Document 9-1 Filed 01/10/19 Page 2 of 11



information described in Section 1 of Attachment B, government-authorized persons will review

that information to locate the items described in Section II of Attachment B.

               In particular, this application seeks to obtain information from Microsoft associated

with the following search terms, as further described in Attachment A (collectively referred to as the

"Microsoft Search Terms") or any other applicable variants of the following search terms:

               1112   Haverford Drive, Austin, TX 78753
               1112   Haverford Dr, Austin, TX 78753
               1112   Haverford Drive, Austin, TX
               1112   Haverford Dr, Austin, TX
               1112   haverford austin tx
               1112   haverford austin
               1112   Haverford Drive
               1112   Haverford Dr
               1112   Haverford

               4806   Oldfort Hill Road, Austin, TX 78723
               4806   Oldfort Hill Rd, Austin, TX 78723
               4806   Oldfort Hill Road, Austin, TX
               4806   Oldfort Hill Rd, Austin, TX
               4806   oldfort hill austin tx
               4806   oldfort hill austin
               4806   Oldfort Hill Road
               4806   Oldfort Hill Rd
               4806   Oldfort Hill

               6706   Galindo Street, Austin, TX 78741
               6706   Galindo St, Austin, TX 78741
               6706   Galindo Street, Austin, TX
               6706   Galindo St, Austin, TX 78741
               6706   galindo austin tx
               6706   galindo austin
               6706   Galindo Street
               6706   Galindo St
               6706   Galindo

               6705   Galindo Street, Austin, TX 78741
               6705   Galindo St, Austin, TX 78741
               6705   Galindo Street, Austin, TX
               6705   Galindo St, Austin, TX 78741
               6705   galindo austin tx
               6705   galindo austin
               6705   Galindo Street


AFFIDAVIT                                                                                      Page 2
         Case 1:18-mj-00171-ML Document 9-1 Filed 01/10/19 Page 3 of 11
Case l:18-mj-00171-ML *SEALED* Document 5 (Court                   on'y)   Filed 03/14/18     Page 6   of   18



                 6705 Galindo St
                 6705 Galindo

         3.      I have been employed as a Special Agent (SA) of the Federal Bureau         of Investigation

  (FBI) since November since 2011.      1   am currently designated as a Cyber agent assigned to the Austin

  Resident Agency of the San Antonio Field Office. I have received formal and on the job training in

  cyber crime investigation techniques, computer evidence identification, and computer evidence

  seizure and processing. As a Federal Agent, I am authorized to investigate violations of laws of the

  United States and to execute warrants issued under the authority of the United States. I have

  participated in the execution of numerous search warrants for documents and other evidence,

  including computers and electronic media, in cases involving crimes the FBI is authorized to

  investigate. I am a "federal law enforcement officer" within the meaning of Rule 41 (a)(2)(C) of the

  Federal Rules of Criminal Procedure.          I   am engaged in enforcing federal criminal laws and am

  authorized by the Attorney General to request a search warrant, among other things.

         4.      I   have participated in the investigation of the offense(s) listed herein. This affidavit

  is based on my personal knowledge as well as reports made by other law enforcement officers from

  agencies to include the FBI, Austin Police Department (APD), Bureau of Alcohol, Tobacco,

  Firearms, and Explosives (ATF), the U.S. Postal Inspection Service (USPIS), and others. Because

  this affidavit is being submitted for the limited purpose of establishing probable cause for the

  issuance of a search warrant, and it does not contain every fact known to me or other agents of the

  Federal Bureau of Investigation. Additionally, the incidents described herein occurred a short time

  ago; the investigation is ongoing and in its preliminary stages.

          5.     The APD, ATF, FBI, USPIS, and other agencies are investigating a series of

  bombings that occurred in Austin, Texas, which is within the Western District of Texas, in March

  2018. Preliminary analysis of the bombings revealed that the explosive device utilized in all three



                                                                                                     Page 3
  AFFiDAVIT
        Case 1:18-mj-00171-ML Document 9-1 Filed 01/10/19 Page 4 of 11



incidents was a pipe bomb concealed inside of a cardboard box. Those devices are each legally

classified as a Destructive Device as defined by Title 26 United States Code §   5845.   Title 26 United

States Code §   5861   makes it unlawful for any person to possess a firearm ("firearm" is defined as

including a Destructive Device) that is' required to be registered with the National Firearms

Registration and Transfer Record and is not so registered. Title 26 United States Code      § 5861   also

makes it unlawful to transfer a firearm (including a Destructive Device) to a person to whom the

firearm is not registered.

        6.      The information requested in this Application is being sought by the FBI, in part, to

establish who searched for information about the following addresses during the following

prescribed times:

        1112 Haverford Dr Austin, TX 78753
        (from February 2, 2018 through March 2, 2018 06:55 a.m. (CST))

        4806 Oldfort Hill Rd, Austin, TX 78723
        (from February 12, 2018 through March 12, 2018 06:44 a.m. (CDT))

        6705 Galindo St, Austin, TX 78741
        6706 Galindo St, Austin, TX 78741
        (from February 12, 2018 through March 12 11:50 a.m. (CDT))


There is probable cause that individuals who searched for these specific addresses during this time

period will help law enforcement to identif' persons who may have knowledge about the bombings.

        7.       This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

        8.      Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that violations     of Title   26   United States Code   § 5861   have been

committed by an unknown subject. There is also probable cause to search the information described




                                                                                                  Page 4
 AFFIDAVIT
        Case 1:18-mj-00171-ML Document 9-1 Filed 01/10/19 Page 5 of 11



in Attachment A for evidence, instrumentalities, contraband, and/or fruits of these crimes further

described in Attachment B.

                                            JURISDICTION

        9.     This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C.       §   2711 and 18   u.s.c. §      2703(a), (b)(1)(A), &

(c)(1)(A). Specifically, the Court is "a district court of the United States       . . .   that has jurisdiction

over the offense being investigated." 18 U.S.C.   §   271 1(3)(A)(i).

                                             DEFINITIONS

        The following definitions apply to this Affidavit and Attachment B:

        10.    "Computer" refers to "an electronic, magnetic, optical, electrochemical, or other high

speed data processing device performing logical, arithmetic, or storage functions, and includes any

data storage facility or communications facility directly related to or operating in conjunction with

such device." See 18 U.S.C.    §   1030(e)(1).

        11.    "Internet Protocol address" or "IP address" refers to a unique number used by a

computer to access the Internet. IP addresses can be dynamic, meaning that the Internet Service

Provider (ISP) could assign a different unique IP address to a computer every time it accesses the

Internet. IP addresses might also be static, if an ISP assigns a user's computer a particular IP address

that is used each time the computer accesses the Internet.

        12.    A User Agent String (UAS) is the text that programs use to identify themselves to

servers, such as web servers, for usage tracking and other purposes. A UAS identifies a user's web

browser and provides certain system details to the services hosting the website a user visits that the

server uses to provide content back to the user that is tailored to their respective environment. Web

browsers collect UAS of all visitors to a webpage in order to provide the visitor a version of the

website that is properly formatted for their web browser. A UAS provides details about the hardware


AFFIDAVIT                                                                                                PageS
        Case 1:18-mj-00171-ML Document 9-1 Filed 01/10/19 Page 6 of 11



and software the user might be using to visit the webpage such as operations system, web browser

version, and occasionally hardware manufacturer of the device used to visit the webpage.

                   BACKGROUND INFORMATION ABOUT MICROSOFT

        13.     In my training and experience, I have learned that Microsoft provides a variety of

online services, including, but not limited to, Microsoft Search, Bing Maps, mapping services which

provide driving directions, and electronic mail ("email") access, to the public. Microsoft allows

customers to utilize the mapping service without creating a Microsoft Account but customers can

also obtain email accounts at the domain name gmail.com. Microsoft also maintains records of the

IP addresses associated with searches conducted on Bing Search and Bing Maps. Subscribers obtain

an account by registering with Microsoft.            During the registration process, Microsoft asks

subscribers to provide basic personal information. Therefore, the computers of Microsoft are likely

to contain information concerning users and their use of Microsoft services, such as account access

information, email transaction information, and account application information. In my training and

experience, such information may constitute evidence of the crimes under investigation because the

information can be used to identify the account's user or users.

        14.     In my training and experience, Microsoft generally asks its subscribers to provide

certain personal identifying information when registering for an email account. Such information

can include the subscriber's full name, physical address, telephone numbers and other identifiers,

alternative email addresses, and, for paying subscribers, means and source of payment (including

any credit or bank account number). Such information may constitute evidence of the crimes under

investigation because the information can be used to identify the account's user or users. Based on

my training and my experience, I know that, even if subscribers insert false information to conceal

their identity, this information often provides clues to their identity, location, or illicit activities.




AFFiDAVIT                                                                                            Page 6
        Case 1:18-mj-00171-ML Document 9-1 Filed 01/10/19 Page 7 of 11



       15.     In my training and experience, Microsoft retains certain transactional information

about the creation and use of each account on its systems. Microsoft also maintains transactional

information about users who access a Microsoft account. This information can include the date on

which the account was created, the length of service, records of log-in (i.e., session) times and

durations, the types of service utilized, the status of the account (including whether the account is

inactive or closed), the methods used to connect to the account (such as logging into the account via

the provider's website), and other log files that reflect usage of the account. In addition, Microsoft

often has records of the IP address used to register the account and the IP addresses associated with

particular logins to the account. Because every device that connects to the Internet must use an IP

address, IP address information can help to identif' which computers, mobile devices, or other

electronic devices were used to access the email account

        16.    As explained herein, information stored in connection with a Microsoft account may

provide crucial evidence of the "who, what, why, when, where, and how" of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element of an

offense, or alternatively, to exclude the innocent from further suspicion.       In my training and

experience, the information stored in connection with a Microsoft account can indicate who has used

or controlled the account. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence.

        17.    Further, I know that information maintained by Microsoft can show how and when

the account was accessed or used. Microsoft also collects and maintains location information

pertaining to an account and the use of various Microsoft services. For example, as described below,

Microsoft typically logs the Internet Protocol (IP) addresses from which users access a Microsoft

account, along with the time and date of that access, and location data for the device(s) logged into

the account.    By determining the physical location associated with the logged IP addresses,


                                                                                               Page 7
AFFIDAVIT
         Case 1:18-mj-00171-ML Document 9-1 Filed 01/10/19 Page 8 of 11



investigators can understand the chronological and geographic context of the account access and use

relating to the crime under investigation. This geographic and timeline information may tend to

either inculpate or exculpate the account owner, but can also help locate the device that has logged

into a Microsoft account.

         18.   In my training and experience, e-mail providers typically retain sign-in, session state,

and site cookies. E-mail providers also retain information linking accounts by sign-in, session state,

and site cookies. In my training and experience, such information may constitute evidence of the

crimes under investigation because the information can be used to identify the account's user or

users.

         19.   Web browsers collect User Agent Strings (UAS) of all visitors to a web page in order

to provide the visitor a version of the website that is properly formatted for their web browser. A

UAS provides details about the hardware and software the user might be using to visit the webpage;

such as operating system, web browser version, and occasionally hardware manufacturer of the

device used to visit the web page. These details will aid in identifying persons searching for

information in connection with the aforementioned bomb threats.

         20.   Previous investigations and legal process have confirmed that this information does

exist and can be provided with an appropriate court order with a narrow time frame for the requested

terms.

         21.   Therefore, the computers of Microsoft are likely to contain all the material described

above, including stored electronic search terms. It is requested that Microsoft provide any IP

addresses, User Agent Strings, and associated Microsoft account information as further described in

Attachment B, that entered the search terms in Attachment A into Bing search and Bing Maps during

the prescribed timeframes.




                                                                                                 Page 8
AFFIDAVIT
            Case 1:18-mj-00171-ML Document 9-1 Filed 01/10/19 Page 9 of 11
Case l:18-mj-00171-ML *SEALED*                   Document 5 (Court           on'y)      Filed 03/14/18         Page 12     of   18



            22.      This application seeks a warrant to search all responsive records and information

   under the control of Microsoft, a provider subject to the jurisdiction ofthis court, regardless of where

   Microsoft has chosen to store such information. The government intends to require the disclosure

   pursuant to the requested warrant of the contents of wire or electronic communications and any

   records or other information pertaining to the customers or subscribers if such communication,

   record, or other information is within Microsoft's possession, custody, or control, regardless of

   whether such communication, record, or other information is stored, held, or maintained outside the

   United States.'

                                                            FACTS

            23.      On March 2, 2018 at approximately 6:55 am, at 1112 Haverford Drive, Austin, Texas

   78753, in the Western District of Texas, an explosion occurred on the front porch of the single story

   brick residence, resulting in the death of Anthony S. House.

            24.       On March 12, 2018 at approximately 6:44 am at 4806 Oldfort Hill Drive, Austin,

   Texas 78723, in the Western District of Texas, an explosion occurred inside the residence, resulting

   in the death of a 17-year old victim and injuries to an additional victim.

            25.       On March 12, 2018 at approximately 11:50 am at 6706 Galindo Street, Austin, Texas

   78741, in the Western District of Texas, an explosion occurred outside of the residence, sending one

   person to the hospital with injuries. Based on communications from the victim, the package

   containing the explosive device may have had the address "6705 Galindo" written on it.



            'It is possible that Microsoft stores some portion of the information sought outside of the United States.         In
   Microsoft Corn. v. United States, 2016 WL 3770056(2nd Cir. 2016), the Second        Circuit held that the government   cannot
   enforce a warrant under the Stored Communications Act to require a provider to disclose records in its custody and
   control that are stored outside the United States. As the Second Circuit decision is not binding on this court, I respectfiully
   request that this warrant apply to gj responsive informationincluding data stored outside the United States pertaining
   to the identified account(s) that is in the possession, custody, or control of Microsoft. The government also seeks the
   disclosure of the physical location or locations where information responsive to this warrant is/are stored.




   AFFIDAvIT                                                                                                             Page 9
          Case 1:18-mj-00171-ML Document 9-1 Filed 01/10/19 Page 10 of 11
Case 1:18-mj-00171-ML *SEALED*           Document 5 (Court      only)    Filed 03/14/18     Page 13    of     18



          26.     Law enforcement has assessed that the explosive devices shared commonalities, such

   as the delivery method, contents    of the explosive device, and the manner of detonation. Law

   enforcement believes all three explosions are linked and these incidents may be connected.

          27.     The Government has not found any information of a registered Destructive Device

   for any of the victims of these bombings or residence of the homes, making the possession or transfer

   to them unlawful.

          28.     Based on my investigative experience, it is very common to search for addresses

   utilizing search applications like Bing search and Bing Maps to locate and travel to specified

   addresses. Since the three bombing locations are residences in residential neighborhoods, and not

   businesses addresses, I believe that the pool of individuals searching for these addresses will be

   relatively small. By identifying the users of the Microsoft accounts or IP addresses of the devices

   that searched Microsoft for these addresses and cross-referencing that data with other investigatory

   steps such as cellular telephone records, a suspect(s) or witness(es) may be identified.

                                             CONCLUSION

          Based on the forgoing, I request that the Court issue the proposed search warrant. Because

   the warrant will be served on Microsoft, who will then compile the requested records at a time

   convenient to it, there exists reasonable cause to permit the execution of the requested warrant

   during any time, day or night.

                                      REQUEST FOR SEALING

          I further request that the Court orders that all papers in support of this application,

   including the affidavit and search warrant, be sealed until further order of the Court. These

   documents discuss an ongoing criminal investigation that is neither public, nor known to all of the

   targets of the investigation. Accordingly, there is good cause to seal these documents because their

   premature disclosure may seriously jeopardize this investigation.


   AFFIDAVIT                                                                                        Page 10
          Case 1:18-mj-00171-ML Document 9-1 Filed 01/10/19 Page 11 of 11
Case 1:18-mj-00171-ML *SEALED* Document 5                (Court ony)     FHed 03/14/18 Page 14        of   18




          I declare   under penalty ofperjury that the foregoing is true and correct to the best of my

   knowledge and belief.




                                                            j'k44
                                                         SCOTT KIBBEY
                                                         Special Agent
                                                         Federal Bureau of Investigation




                                                                          /
                                                         Austin, Texas


          Subscribed and sworn to before me at Austin, Texas, on this                day of March, 2018.




                                                         HON. MARK      LANE1J
                                                         UNITED STATES M                       JUDGE




  AFFIDAVIT                                                                                      Page II
